Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 1 of 19 Page ID #:1226




     1

     2

     3

     4

     5

     6

     7

     8                        UNITED STATES DISTRICT COURT
     9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    10

    11 CASTEL S.A., a Luxembourg joint              Case No. 2:19-cv-9336 ODW (PVCx)
         stock company (societe anonyme),
    12
                     Plaintiff,
    13
               vs.                                  PROTECTIVE ORDER
    14
         CHRISTOPHER A. WILSON, an
    15 individual; PHAROS CAPITAL
         PARTNERS II, LP, a Delaware limited
    16 partnership; PHAROS CAPITAL
         PARTNERS II-A, LP, a Delaware
    17 limited partnership; OLIVIA HO
         CHENG, an individual; ARF
    18 PARTNERS, LLC, a Massachusetts
         limited liability company; AURORA
    19 HEALTHCARE US CORP, a
         Massachusetts corporation; STEVEN J.
    20 JAMES, an individual,

    21               Defendants.
    22

    23

    24         Pursuant to the Stipulation of the Parties (Dkt. 79), and good cause appearing
    25 therefor, IT IS HEREBY ORDERED as follows:

    26

    27 / / /

    28 / / /


                                       PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 2 of 19 Page ID #:1227




     1        1.     INTRODUCTION
     2               1.1    Purposes and Limitations
     3        Disclosure and discovery activity in this action are likely to involve
     4 production of confidential, proprietary, or private information for which special

     5 protection from public disclosure and from use for any purpose other than

     6 prosecuting this litigation may be warranted. Accordingly, the parties stipulated to

     7 and petitioned the Court to enter the following Protective Order.

     8        The parties acknowledged that this Order does not confer blanket protections
     9 on all disclosures or responses to discovery and that the protection it affords from

    10 public disclosure and use extends only to the limited information or items that are

    11 entitled to confidential treatment under the applicable legal principles. The parties

    12 further acknowledged, as set forth in Section 12.4 that this Stipulated Protective

    13 Order does not entitle them to file confidential information under seal; Civil Local

    14 Rule 79-5 sets forth the procedures that must be followed and the standards that will

    15 be applied when a party seeks permission from the Court to file material under seal.

    16 There is a strong presumption that the public has a right of access to judicial

    17 proceedings and records in civil cases. In connection with non-dispositive motions,

    18 good cause must be shown to support a filing under seal. See Kamakana v. City and

    19 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors

    20 Corp., 307 F.3d 1206, 1210- 11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,

    21 Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders

    22 require good cause showing), and a specific showing of good cause or compelling

    23 reasons with proper evidentiary support and legal justification, must be made with

    24 respect to Protected Material that a party seeks to file under seal. The parties’ mere

    25 designation of Disclosure or Discovery Material as CONFIDENTIAL does not-

    26 without the submission of competent evidence by declaration, establishing that the

    27 material sought to be filed under seal qualifies as confidential, privileged, or

    28 otherwise protectable-constitute good cause.

                                                    2
                                        PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 3 of 19 Page ID #:1228




     1         Further, if a party requests sealing related to a dispositive motion or trial, then
     2 compelling reasons, not only good cause, for the sealing must be shown, and the

     3 relief sought shall be narrowly tailored to serve the specific interest to be protected.

     4 See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For

     5 each item or type of information, document, or thing sought to be filed or introduced

     6 under seal, the party seeking protection must articulate compelling reasons,

     7 supported by specific facts and legal justification, for the requested sealing order.

     8 Again, competent evidence supporting the application to file documents under seal

     9 must be provided by declaration.

    10         Any document that is not confidential, privileged, or otherwise protectable in
    11 its entirety will not be filed under seal if the confidential portions can be redacted. If

    12 documents can be redacted, then a redacted version for public viewing, omitting

    13 only the confidential, privileged, or otherwise protectable portions of the document,

    14 shall be filed. Any application that seeks to file documents under seal in their

    15 entirety should include an explanation of why redaction is not feasible.

    16               1.2    Good Cause Statement
    17         This action is likely to involve private personal and financial information,
    18 trade secrets, customer information and pricing information and other valuable

    19 research, development, commercial, financial, technical and/or proprietary

    20 information for which special protection from public disclosure and from use for

    21 any purpose other than prosecution of this action is warranted. Such private,

    22 confidential and proprietary materials and information consist of, among other

    23 things, employment records, confidential business or financial information,

    24 information regarding confidential business practices, or other confidential research,

    25 development, or commercial information (including information implicating privacy

    26 rights of third parties), information otherwise generally unavailable to the public, or

    27 which may be privileged or otherwise protected from disclosure under state or

    28 federal statutes, court rules, case decisions, or common law. Accordingly, to

                                                     3
                                         PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 4 of 19 Page ID #:1229




     1 expedite the flow of information, to facilitate the prompt resolution of disputes over

     2 confidentiality of discovery materials, to adequately protect information the parties

     3 are entitled to keep confidential, to ensure that the parties are permitted reasonable

     4 necessary uses of such material in preparation for and in the conduct of trial, to

     5 address their handling at the end of the litigation, and serve the ends of justice, a

     6 protective order for such information is justified in this matter. It is the intent of the

     7 parties that information will not be designated as confidential for tactical reasons

     8 and that nothing be so designated without a good faith belief that it has been

     9 maintained in a confidential, non-public manner, and there is good cause why it

    10 should not be part of the public record of this case.

    11        2.     DEFINITIONS
    12               2.1    Challenging Party: a Party or Non-Party that challenges the
    13 designation of information or items under this Order.

    14               2.2    “CONFIDENTIAL” Information or Items: information
    15 (regardless of how it is generated, stored or maintained) or tangible things that

    16 reflect or contain: (i) proprietary information and literature; (ii) sensitive business

    17 or financial information; (iii) confidential research, development, or commercial

    18 information; or (iv) private personal or financial information.

    19               2.3    Counsel (without qualifier): Outside Counsel of Record and
    20 House Counsel (as well as their support staff).

    21               2.4    Designating Party: a Party or Non-Party that designates
    22 information or items that it produces in disclosures or in responses to discovery as

    23 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

    24 ONLY.”

    25               2.5    Disclosure or Discovery Material: all items or information,
    26 regardless of the medium or manner in which it is generated, stored, or maintained

    27 (including, among other things, testimony, transcripts, and tangible things), that are

    28 produced or generated in disclosures or responses to discovery in this matter.

                                                     4
                                        PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 5 of 19 Page ID #:1230




     1               2.6    Expert: a person with specialized knowledge or experience in a
     2 matter pertinent to the litigation who (1) has been retained by a Party or its counsel

     3 to serve as an expert witness or as a consultant in this action, (2) is not a past or

     4 current employee of a Party or of a Party’s competitor, and (3) at the time of

     5 retention, is not anticipated to become an employee of a Party or of a Party’s

     6 competitor.

     7               2.7    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
     8 Information or Items: extremely sensitive “Confidential Information or Items,”

     9 disclosure of which to another Party or Non-Party would create a substantial risk of

    10 serious harm that could not be avoided by less restrictive means.

    11               2.8    House Counsel: attorneys who are employees of a party to this
    12 action. House Counsel does not include Outside Counsel of Record or any other

    13 outside counsel.

    14               2.9    Non-Party: any natural person, partnership, corporation,
    15 association, or other legal entity not named as a Party to this action.

    16               2.10 Outside Counsel of Record: attorneys who are not employees of
    17 a party to this action but are retained to represent or advise a party to this action and

    18 have appeared in this action on behalf of that party or are affiliated with a law firm

    19 which has appeared on behalf of that party.

    20               2.11 Party: any party to this action, including all of its officers,
    21 directors, employees, consultants, retained experts, and Outside Counsel of Record

    22 (and their support staffs).

    23               2.12 Producing Party: a Party or Non-Party that produces Disclosure
    24 or Discovery Material in this action.

    25               2.13 Professional Vendors: persons or entities that provide litigation
    26 support services (e.g., photocopying, videotaping, translating, preparing exhibits or

    27 demonstrations, and organizing, storing, or retrieving data in any form or medium)

    28 and their employees and subcontractors.

                                                    5
                                        PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 6 of 19 Page ID #:1231




     1               2.14 Protected Material: any Disclosure or Discovery Material that is
     2 designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –

     3 ATTORNEYS’ EYES ONLY.”

     4               2.15 Receiving Party: a Party that receives Disclosure or Discovery
     5 Material from a Producing Party.

     6        3.     SCOPE
     7        The protections conferred by this Stipulation and Order cover not only
     8 Protected Material (as defined above), but also (1) any information copied or

     9 extracted from Protected Material; (2) all copies, excerpts, summaries, or

    10 compilations of Protected Material; and (3) any testimony, conversations, or

    11 presentations by Parties or their Counsel that might reveal Protected Material.

    12 However, the protections conferred by this Stipulation and Order do not cover the

    13 following information: (a) any information that is in the public domain at the time of

    14 disclosure to a Receiving Party or becomes part of the public domain after its

    15 disclosure to a Receiving Party as a result of publication not involving a violation of

    16 this Order, including becoming part of the public record through trial or otherwise;

    17 and (b) any information known to the Receiving Party prior to the disclosure or

    18 obtained by the Receiving Party after the disclosure from a source who obtained the

    19 information lawfully and under no obligation of confidentiality to the Designating

    20 Party. Any use of Protected Material at trial shall be governed by the orders of the

    21 trial judge and other applicable authorities. This Order does not govern the use of

    22 Protected Material at trial.

    23        4.     DURATION
    24        Once a case proceeds to trial, absent a contrary order by the trial judge,
    25 Protected Material that was used or introduced as an exhibit at trial becomes public

    26 and will be presumptively available to all members of the public, including the

    27 press, unless compelling reasons supported by specific factual findings to proceed

    28 otherwise are made to the trial judge in advance of the trial. See Kamakana, 447

                                                   6
                                       PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 7 of 19 Page ID #:1232




     1 F.3d at 1180-81 (distinguishing “good cause” showing for sealing documents

     2 produced in discovery from “compelling reasons” standard when merits-related

     3 documents are part of court record).

     4        For Protected Material not used at trial, after final disposition of this
     5 litigation, subject to Paragraph 13, below, the confidentiality obligations imposed by

     6 this Order shall remain in effect until a Designating Party agrees otherwise in

     7 writing or a court order otherwise directs. Even after final disposition of this

     8 litigation, the confidentiality obligations imposed by this Order shall remain in

     9 effect until a Designating Party agrees otherwise in writing or a court order

    10 otherwise directs. Final disposition shall be deemed to be the later of: (1) dismissal

    11 of all claims and defenses in this action, with or without prejudice; and (2) final

    12 judgment herein after the completion and exhaustion of all appeals, rehearings,

    13 remands, trials, or reviews of this action, including the time limits for filing any

    14 motions or applications for extension of time pursuant to applicable law.

    15        5.     DESIGNATING PROTECTED MATERIAL
    16               5.1    Exercise of Restraint and Care in Designating Material
    17        Each Party or Non-Party that designates information or items for protection
    18 under this Order must take care to limit any such designation to specific material

    19 that qualifies under the appropriate standards. To the extent it is practical to do so,

    20 the Designating Party must designate for protection only those parts of material,

    21 documents, items, or oral or written communications that qualify – so that other

    22 portions of the material, documents, items, or communications for which protection

    23 is not warranted are not swept unjustifiably within the ambit of this Order.

    24        Mass, indiscriminate, or routinized designations are prohibited. Designations
    25 that are shown to be clearly unjustified or that have been made for an improper

    26 purpose (e.g., to unnecessarily encumber or retard the case development process or

    27 to impose unnecessary expenses and burdens on other parties) expose the

    28 Designating Party to sanctions.

                                                    7
                                        PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 8 of 19 Page ID #:1233




     1        If it comes to a Designating Party’s attention that information or items that it
     2 designated for protection do not qualify for protection at all or do not qualify for the

     3 level of protection initially asserted, that Designating Party must promptly notify all

     4 other parties that it is withdrawing the inapplicable designation.

     5               5.2    Manner and Timing of Designations
     6        Except as otherwise provided in this Order (see, e.g., second paragraph of
     7 section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery

     8 Material that qualifies for protection under this Order must be clearly so designated

     9 before the material is disclosed or produced.

    10        Designation in conformity with this Order requires:
    11                      (a)   for information in documentary form (e.g., paper or
    12         electronic documents, but excluding transcripts of depositions or other
    13         pretrial or trial proceedings), that the Producing Party affix the legend
    14         “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
    15         EYES ONLY” to each page that contains protected material. If only a
    16         portion or portions of the material on a page qualifies for protection, the
    17         Producing Party also must clearly identify the protected portion(s) (e.g., by
    18         making appropriate markings in the margins) and must specify, for each
    19         portion, the level of protection being asserted.
    20               A Party or Non-Party that makes original documents or materials
    21        available for inspection need not designate them for protection until after the
    22        inspecting Party has indicated which material it would like copied and
    23        produced. During the inspection and before the designation, all of the material
    24        made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –
    25        ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the
    26        documents it wants copied and produced, the Producing Party must determine
    27        which documents, or portions thereof, qualify for protection under this Order.
    28        Then, before producing the specified documents, the Producing Party must
                                                    8
                                        PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 9 of 19 Page ID #:1234




     1       affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY
     2       CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that
     3       contains Protected Material. If only a portion or portions of the material on a
     4       page qualifies for protection, the Producing Party also must clearly identify
     5       the protected portion(s) (e.g., by making appropriate markings in the margins)
     6       and must specify, for each portion, the level of protection being asserted.
     7                    (b)    for testimony given in depositions that the Designating
     8       Party identify on the record, before the close of the deposition, all protected
     9       testimony and specify the level of protection being asserted. When it is
    10       impractical to identify separately each portion of testimony that is entitled to
    11       protection and it appears that substantial portions of the testimony may
    12       qualify for protection, the Designating Party may invoke on the record (before
    13       the deposition, hearing, or other proceeding is concluded) a right to have up to
    14       21 days from the date the transcript of the deposition or proceeding is made
    15       available to make its designation to identify the specific portions of the
    16       testimony as to which protection is sought and to specify the level of
    17       protection being asserted. Only those portions of the testimony that are
    18       appropriately designated for protection within the 21 days shall be covered by
    19       the provisions of this Stipulated Protective Order. Alternatively, a
    20       Designating Party may specify, at the deposition or up to 21 days from the
    21       date the transcript of the deposition or proceeding is made available if that
    22       period is properly invoked, that the entire transcript shall be treated as
    23       “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
    24       EYES ONLY.”
    25             Parties shall give the other parties notice if they reasonably expect a
    26       deposition to include Protected Material so that the other parties can ensure
    27       that only authorized individuals who have signed the “Acknowledgment and
    28       Agreement to Be Bound” (Exhibit A) are present at those proceedings. The
                                                   9
                                      PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 10 of 19 Page ID #:1235




     1         use of a document as an exhibit at a deposition shall not in any way affect its
     2         designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
     3         ATTORNEYS’ EYES ONLY.”
     4               Deposition transcripts containing Protected Material shall have an
     5         obvious legend on the title page that the transcript contains Protected
     6         Material, and the title page shall be followed by a list of all pages (including
     7         line numbers as appropriate) that have been designated as Protected Material
     8         and the level of protection being asserted by the Designating Party. The
     9         Designating Party shall inform the court reporter of these requirements. Any
    10         transcript that is prepared before the expiration of a 21-day period for
    11         designation shall be treated during that period as if it had been designated
    12         “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety
    13         unless otherwise agreed. After the expiration of that period, the transcript
    14         shall be treated only as actually designated.
    15                      (c)    for information produced in some form other than
    16         documentary and for any other tangible items, that the Producing Party affix
    17         in a prominent place on the exterior of the container or containers in which
    18         the information or item is stored the legend “CONFIDENTIAL” or
    19         “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
    20         CONFIDENTIAL – SOURCE CODE”. If only a portion or portions of the
    21         information or item warrants protection, the Producing Party, to the extent
    22         practicable, shall identify the protected portion(s) and specify the level of
    23         protection being asserted.
    24               5.3    Inadvertent Failures to Designate
    25         If timely corrected, an inadvertent failure to designate qualified information
    26 or items does not, standing alone, waive the Designating Party’s right to secure

    27 protection under this Order for such material. Upon timely correction of a

    28 / / /

                                                    10
                                        PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 11 of 19 Page ID #:1236




     1 designation, the Receiving Party must make reasonable efforts to assure that the

     2 material is treated in accordance with the provisions of this Order.

     3         6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
     4               6.1    Timing of Challenges
     5         Any Party or Non-Party may challenge a designation of confidentiality at any
     6 time that is consistent with the Court’s Scheduling Order.

     7               6.2    Meet and Confer
     8         The Challenging Party shall initiate the dispute resolution process under
     9 Local Rule 37-1 et seq.

    10               6.3    Judicial Intervention
    11         Any challenge submitted to the Court shall be via a joint stipulation pursuant
    12 to Local Rule 37-2.

    13               6.4 The burden of persuasion in any such challenge proceeding shall be
    14 on the Designating Party. Frivolous challenges and those made for an improper

    15 purpose (e.g., to harass or impose unnecessary expenses and burdens on other

    16 parties) may expose the Challenging Party to sanctions. Unless the Designating

    17 Party has waived or withdrawn the confidentiality designation, all parties shall

    18 continue to afford the material in question the level of protection to which it is

    19 entitled under the Producing Party’s designation until the Court rules on the

    20 challenge.

    21         7.    ACCESS TO AND USE OF PROTECTED MATERIAL
    22               7.1    Basic Principles
    23         A Receiving Party may use Protected Material that is disclosed or produced
    24 by another Party or by a Non-Party in connection with this case only for

    25 prosecuting, defending, or attempting to settle this litigation. Such Protected

    26 Material may be disclosed only to the categories of persons and under the conditions

    27 described in this Order.

    28 / / /

                                                    11
                                        PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 12 of 19 Page ID #:1237




     1        Protected Material must be stored and maintained by a Receiving Party at a
     2 location and in a secure manner that ensures that access is limited to the persons

     3 authorized under this Order.

     4               7.2   Disclosure of “CONFIDENTIAL” Information or Items
     5        Unless otherwise ordered by the Court or permitted in writing by the
     6 Designating Party, a Receiving Party may disclose any information or item

     7 designated “CONFIDENTIAL” only to:

     8                     (a)    the Receiving Party’s Outside Counsel of Record in this
     9        action, as well as employees of said Outside Counsel of Record to whom it is
    10        reasonably necessary to disclose the information for this litigation and who
    11        have signed the “Acknowledgment and Agreement to Be Bound” that is
    12        attached hereto as Exhibit A;
    13                     (b)   the officers, directors, and employees (including House
    14        Counsel) of the Receiving Party to whom disclosure is reasonably necessary
    15        for this litigation and who have signed the “Acknowledgment and Agreement
    16        to Be Bound” (Exhibit A);
    17                     (c)    Experts (as defined in this Order) of the Receiving Party to
    18        whom disclosure is reasonably necessary for this litigation and who have
    19        signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    20                     (d)    the Court and its personnel;
    21                     (e)    court reporters and their staff, professional jury or trial
    22        consultants, and Professional Vendors to whom disclosure is reasonably
    23        necessary for this litigation and who have signed the “Acknowledgment and
    24        Agreement to Be Bound” (Exhibit A);
    25                     (f)    during their depositions, witnesses in the action to whom
    26        disclosure is reasonably necessary and who have signed the
    27        “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
    28        otherwise agreed by the Designating Party or ordered by the Court. Pages of
                                                   12
                                       PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 13 of 19 Page ID #:1238




     1        transcribed deposition testimony or exhibits to depositions that reveal
     2        Protected Material must be separately bound by the court reporter and may
     3        not be disclosed to anyone except as permitted under this Stipulated
     4        Protective Order.
     5                     (g)    the author or recipient of a document containing the
     6        information or a custodian or other person who otherwise possessed or knew
     7        the information.
     8              7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’
     9 EYES ONLY” Information or Items

    10        Unless otherwise ordered by the Court or permitted in writing by the
    11 Designating Party, a Receiving Party may disclose any information or item

    12 designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

    13                     (a)    the Receiving Party’s Outside Counsel of Record in this
    14        action, as well as employees of said Outside Counsel of Record to whom it is
    15        reasonably necessary to disclose the information for this litigation and who
    16        have signed the “Acknowledgment and Agreement to Be Bound” that is
    17        attached hereto as Exhibit A;
    18                     (b)    Experts of the Receiving Party (1) to whom disclosure is
    19        reasonably necessary for this litigation, (2) who have signed the
    20        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    21                     (c)    the Court and its personnel;
    22                     (d)    court reporters and their staff, professional jury or trial
    23        consultants, and Professional Vendors to whom disclosure is reasonably
    24        necessary for this litigation and who have signed the “Acknowledgment and
    25        Agreement to Be Bound” (Exhibit A); and
    26                     (e)    the author or recipient of a document containing the
    27        information or a custodian or other person who otherwise possessed or knew
    28        the information.
                                                   13
                                       PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 14 of 19 Page ID #:1239




     1                       (f)   any mediator or settlement officer, and their supporting
     2        personnel, mutually agreed upon by any of the parties engaged in settlement
     3        discussions.
     4        8.    PROTECTED MATERIAL SUBPOENAED
     5        If a Party is served with a subpoena or a court order issued in other litigation
     6 that compels disclosure of any information or items designated in this Action as

     7 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

     8 ONLY” that Party must:

     9              (a)      promptly notify in writing the Designating Party. Such
    10        notification shall include a copy of the subpoena or court order;
    11              (b)      promptly notify in writing the party who caused the subpoena or
    12        order to issue in the other litigation that some or all of the material covered by
    13        the subpoena or order is subject to this Protective Order. Such notification
    14        shall include a copy of this Stipulated Protective Order; and
    15              (c)      cooperate with respect to all reasonable procedures sought to be
    16        pursued by the Designating Party whose Protected Material may be affected.
    17        If the Designating Party timely seeks a protective order, the Party served with
    18 the subpoena or court order shall not produce any information designated in this

    19 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

    20 EYES ONLY” before a determination by the court from which the subpoena or

    21 order issued, unless the Party has obtained the Designating Party’s permission. The

    22 Designating Party shall bear the burden and expense of seeking protection in that

    23 court of its confidential material and nothing in these provisions should be construed

    24 as authorizing or encouraging a Receiving Party in this Action to disobey a lawful

    25 directive from another court.

    26        9.    NON-PARTY’S PROTECTED MATERIAL
    27        The terms of this Order are applicable to information produced by a Non-
    28 Party in this action and designated as “CONFIDENTIAL” or “HIGHLY

                                                   14
                                        PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 15 of 19 Page ID #:1240




     1 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by

     2 Non-Parties in connection with this litigation is protected by the remedies and relief

     3 provided by this Order. Nothing in these provisions should be construed as

     4 prohibiting a Non-Party from seeking additional protections.

     5        In the event that a Party is required, by a valid discovery request, to produce a
     6 Non-Party’s confidential information in its possession, and the Party is subject to an

     7 agreement with the Non-Party not to produce the Non-Party’s confidential

     8 information, then the Party shall:

     9               (a)   promptly notify in writing the Requesting Party and the Non-
    10        Party that some or all of the information requested is subject to a
    11        confidentiality agreement with a Non-Party;
    12               (b)   promptly provide the Non-Party with a copy of the Stipulated
    13        Protective Order in this litigation, the relevant discovery request(s), and a
    14        reasonably specific description of the information requested; and
    15               (c)   make the information requested available for inspection by the
    16        Non-Party.
    17        If the Non-Party fails to object or seek a protective order from this Court
    18 within 14 days of receiving the notice and accompanying information, the Receiving

    19 Party may produce the Non-Party’s confidential information responsive to the

    20 discovery request. If the Non-Party timely seeks a protective order, the Receiving

    21 Party shall not produce any information in its possession or control that is subject to

    22 the confidentiality agreement with the Non-Party before a determination by the

    23 Court. Absent a court order to the contrary, the Non-Party shall bear the burden and

    24 expense of seeking protection in this Court of its Protected Material.

    25        10.    UNAUTHORIZED DISCLOSURE
    26        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    27 Protected Material to any person or in any circumstance not authorized under this

    28 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

                                                   15
                                       PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 16 of 19 Page ID #:1241




     1 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

     2 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

     3 persons to whom unauthorized disclosures were made of all the terms of this Order,

     4 and (d) request such person or persons to execute the “Acknowledgment and

     5 Agreement to Be Bound” that is attached hereto as Exhibit A.

     6         11.     INADVERTENT PRODUCTION
     7         When a Producing Party gives notice to Receiving Parties that certain
     8 inadvertently produced material is subject to a claim of privilege or other protection,

     9 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

    10 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

    11 may be established in an e-discovery order that provides for production without

    12 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar

    13 as the parties reach an agreement on the effect of disclosure of a communication or

    14 information covered by the attorney-client privilege or work product protection, the

    15 parties may incorporate their agreement in the stipulated protective order submitted

    16 to the Court.

    17         12.     MISCELLANEOUS
    18         12.1 Right to Further Relief
    19         Nothing in this Order abridges the right of any person to seek its modification
    20 by the Court in the future.

    21         12.2 Right to Assert Other Objections
    22         By stipulating to the entry of this Protective Order no Party waives any right
    23 it otherwise would have to object to disclosing or producing any information or item

    24 on any ground not addressed in this Stipulated Protective Order. Similarly, no Party

    25 waives any right to object on any ground to use in evidence of any of the material

    26 covered by this Protective Order.

    27 / / /

    28 / / /

                                                   16
                                       PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 17 of 19 Page ID #:1242




     1        12.3 Export Control
     2        Disclosure of Protected Material shall be subject to all applicable laws and
     3 regulations relating to the export of technical data contained in such Protected

     4 Material, including the release of such technical data to foreign persons or nationals

     5 in the United States or elsewhere. The Producing Party shall be responsible for

     6 identifying any such controlled technical data, and the Receiving Party shall take

     7 measures necessary to ensure compliance.

     8        12.4 Filing Protected Material
     9        Except as permitted by Local Rule 79-5, without written permission from the
    10 Designating Party or a court order secured after appropriate notice to all interested

    11 persons, a Party may not file in the public record in this action any Protected

    12 Material. A Party that seeks to file under seal any Protected Material must comply

    13 with Civil Local Rule 79-5. Protected Material may only be filed under seal

    14 pursuant to a court order authorizing the sealing of the specific Protected Material at

    15 issue. If a Receiving Party's request to file Protected Material under seal pursuant to

    16 Civil Local Rule 79-5.2.2 is denied by the Court, then the Receiving Party may file

    17 the Protected Material in the public record unless otherwise instructed by the Court.

    18        13.    FINAL DISPOSITION
    19        After the final disposition of this Action, as defined in Section 4, within 60
    20 days of a written request by the Designating Party, each Receiving Party must return

    21 all Protected Material to the Producing Party or destroy such material. As used in

    22 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

    23 summaries, and any other format reproducing or capturing any of the Protected

    24 Material. Whether the Protected Material is returned or destroyed, the Receiving

    25 Party must submit a written certification to the Producing Party (and, if not the same

    26 person or entity, to the Designating Party) by the 60-day deadline that (1) identifies

    27 (by category, where appropriate) all the Protected Material that was returned or

    28 destroyed and (2) affirms that the Receiving Party has not retained any copies,

                                                   17
                                       PROTECTIVE ORDER
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 18 of 19 Page ID #:1243
Case 2:19-cv-09336-ODW-PVC Document 80 Filed 09/23/20 Page 19 of 19 Page ID #:1244




     1                                      EXHIBIT A
     2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3        I, _____________________________ [print or type full name], of
     4 _____________________________________________ [print or type full address],

     5 declare under penalty of perjury that I have read in its entirety and understand the

     6 Stipulated Protective Order that was issued by the United States District Court for

     7 the Central District of California on [date] in the case of CASTEL S.A. v.

     8 CHRISTOPHER A. WILSON, et al., Case No. 2:19-cv-09336-ODW-PVC. I agree to

     9 comply with and to be bound by all the terms of this Stipulated Protective Order and

    10 I understand and acknowledge that failure to so comply could expose me to

    11 sanctions and punishment in the nature of contempt. I solemnly promise that I will

    12 not disclose in any manner any information or item that is subject to this Stipulated

    13 Protective Order to any person or entity except in strict compliance with the

    14 provisions of this Order.

    15        I further agree to submit to the jurisdiction of the United States District Court
    16 for the Central District of California for the purpose of enforcing the terms of this

    17 Stipulated Protective Order, even if such enforcement proceedings occur after

    18 termination of this action.

    19        I hereby appoint __________________________ [print or type full name] of
    20 _______________________________________ [print or type full address and

    21 telephone number] as my California agent for service of process in connection with

    22 this action or any proceedings related to enforcement of this Stipulated Protective

    23 Order.

    24        Date: _________________________________
    25        City and State where sworn and signed: _____________________________
    26        Printed name: ______________________________
    27        Signature: __________________________________
    28

                                                   19
                                       PROTECTIVE ORDER
